Citation Nr: 0606332	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from March 1974 to 
September 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

By a December 2002 statement the veteran timely requested 
Decision Review Officer (DRO) review of his claim being 
appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2005).  The veteran then also requested an informal 
conference with the DRO.  An informal conference was 
accordingly scheduled in May 2003, and the veteran was 
afforded notice of that conference by a letter sent March 
2003 to his address of record.  The veteran failed to report 
for that informal conference.  Accordingly, a statement of 
the case was issued absent a conference in May 2003.  

The veteran then requested, by a VA Form 9 submitted in June 
2003, a hearing before a Veterans Law Judge of the Board to 
be conducted at the RO (a Travel Board hearing), not 
realizing that Travel Board hearings were not conducted at 
the Baltimore RO.  Accordingly, the veteran's representative 
clarified by a September 2003 submission that the veteran 
desired a hearing before a DRO at the RO.  A DRO hearing was 
accordingly conducted in February 2004.  DRO review was 
satisfied with the supplemental statement of the case issued 
in April 2005.  Neither the veteran nor his representative 
have expressed dissatisfaction with this hearing, and have 
not otherwise informed that they desired a Central Office 
Board hearing.

The claim of entitlement to service connection for residuals 
of a neck injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

A continuing low back disorder did not develop and was not 
made worse in service.  Arthritis of the back was not present 
within the first post-service year.  Current low back 
pathology is not shown to be related to any in-service 
occurrence or event.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in an April 2002 VCAA letter.  By that 
letter, the veteran was informed evidence required to support 
his claim for service connection, and was informed of 
information and evidence that he should submit in furtherance 
of his claim.  He was also the informed of the assistance VA 
would provide in obtaining that evidence.  He was requested 
to submit any pertinent evidence in his possession, and was 
then asked to provide information about all pertinent medical 
evidence including corresponding contact information.  He was 
informed that VA would then assist him by requesting relevant 
evidence.  He was told that it was ultimately his 
responsibility to see that pertinent evidence is obtained.  
By the appealed June 2002 RO decision, by a May 2003 
statement of the case, and by supplemental statements of the 
case in April 2005 and September 2005, the veteran was 
informed of development already undertaken, as well as 
evidence of record pertinent to his claim.  

The veteran was also afforded opportunities to address his 
claim, and did address his claim by submitted statements and 
by testimony at the February 2004 RO hearing.  

While the veteran in hearing testimony alleged that he 
received treatment for his back disorder over the years post 
service, he did not provide details concerning such treatment 
or contact information so that any such records could be 
obtained.  The Board notes in this regard that "[T]he duty to 
assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran (appellant) in 
the development of a claim, that duty is not limitless.  
Hyson v. Brown, 5 Vet. App. 262 (1993).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection for a Back Disorder

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran's service medical records are negative for 
pertinent complaints or findings referable to chronic low 
back pathology.  This include physical examinations which 
reveal no pertinent findings.  Multiple medical records are 
on file showing treatment for other disorders but not for the 
low back.

In March 1996 the veteran was afforded a VA general medical 
examination to address a non-service-connected pension claim.  
He made no complaints referable to his back, and provided no 
history of back difficulty.  No back disorder or disability 
was found at the examination.  

In April 2002 the veteran was afforded a VA general medical 
examination, where his history was noted of working as a 
truck driver until 1996, when he suffered low back pain, with 
a laminectomy and discectomy subsequently in 1997 at North 
Arundel Hospital.  The VA examiner did not note any history 
of back disorder prior to 1996, and provided no etiology 
opinion addressing the back disorder as related to service.  

In July 2002 the veteran submitted three signed lay 
statements to support his claim.  One of these statements 
informed that the writer had known the veteran since he (the 
writer) was a small child in the mid 1970's, and he recalled 
that even then the veteran complained of back problems.  The 
writer averred that he was a friend of the veteran and had 
witnessed the veteran grow "progressively worse over the 
years."  In the second of these statements, a niece of the 
veteran informed that she recalled the veteran having back 
trouble when he got out of service, when she herself was a 
child of eight or nine.  She added that the back trouble had 
worsened over the years.  The third statement, from the 
veteran's brother, informs that the veteran's back trouble 
began around 1977 when he had fallen down stairs, and had 
grown progressively worse over the years.  

With regard to the veteran's back disorder claim and these 
statements, the Board observes that there is no service 
medical record documenting a back injury.  Rather, service 
medical records dated in August 1977 and September 1977 
document a blow to the back of the head in a fight in August 
1977, and in September 1977 the veteran falling backward and 
hitting his neck on a hatch of a ship.  There are no service 
medical records of injuries to the low back or of 
disabilities or symptoms referable to the low back.  

A December 2001 VA treatment record for low back pain records 
a history provided by the veteran of having fallen down a 
flight of 20 stairs in 1997 with injury to his back and neck, 
with subsequent lumbar discectomy in 1997.

An undated medical examination submitted in July 2002 in 
support of a claim for housebound status includes assessments 
of discogenic disease of the cervical and lumbar spines.  
However, the examination report provides no medical history 
and proffers no etiological opinion.  

The veteran provided testimony at a February 2004 hearing to 
the effect that he did not have back injury subsequent to 
service, and that his back and neck disabilities resulted 
from service.  The veteran's testimony is notable for its 
lack of contemporaneous evidence in the medical record.  
First during the hearing, the veteran testified to the effect 
that due to an adverse reaction to prescribed medication in 
1977, he lost his balance and fell down a number of stairs 
and injured his back.  Hearing transcript (transcript), pp. 
2-7.  He added that he thereafter went to sick call for his 
back and his neck for the remaining year-and-a-half of his 
period of service.  Transcript, p. 6.  Also at the hearing, 
the veteran briefly alleged that the injury was not from 
falling but rather was from throwing chains.  Transcript, p. 
12.  But later in the hearing, he reaffirmed that he had a 
fall in service, but denied, in effect, that he had any 
injury to his back post service.  He instead contended that 
he first sought private medical treatment from the physicians 
who treated him in 1996 because these physicians "[paid] 
attention and took charge." Transcript, p. 14.  The veteran 
added that he had no objective evidence to support his 
assertion that he back disorder had persisted from service 
until his sought treatment in 1996.  Transcript, p. 15.  He 
insisted that the medical record which indicated that he fell 
down a flight of stairs in 1997 contained a typographical 
error, and it should have read 1977.  Transcript, p. 13.  The 
veteran testified that he received treatment for his back 
disorder from a number of doctors over the years post 
service.  Transcript, pp. 19, 20.  However, as addressed in 
the VCAA discussion, above, the veteran was asked to provide 
names and contact information for any treating medical 
personnel for his claimed disorders, and he has failed to do 
so.  

In light of the veteran's insistence that he did not suffer 
any injury to his back post service, despite the principal 
medical evidence on file - a February 2004 letter by two 
private treating physicians informing of treatment of the 
veteran since 1996 - plainly stating that the veteran 
suffered a back injury in 1996 for which he required a 
laminectomy in 1997, and that he suffered a further injury to 
his back in 2000, the Board concludes that the veteran's 
statements are not consistent with medical facts and cannot 
be relied upon as factual or credible statements to support 
his claim.  In short, the Board rejects the veracity of the 
veteran's statements concerning the etiology and history of 
his back disorder.  The overwhelming nature of the medical 
records, showing significantly different findings are more 
persuasive.

Also of note, and supporting the Board's conclusion that the 
veteran's statements lack veracity, is the absence of any 
finding, complaint, or history of back disability upon VA 
examination for pension purposes in March 1996, when other 
disabilities were noted, even though it would then have been 
in the veteran's interest to list any and all disabilities.  
This March 1996 examination was apparently prior to the 
veteran's 1996 back injury.  

The veteran's service medical records list the veteran's 
spine and other musculoskeletal systems as normal.  The 
veteran's statements and testimony and the other submitted 
lay statements to the effect that the veteran injured his 
back in service and had a persistent back disorder since 
service, are simply unsupported by medical evidence 
contemporaneous with service or any medical records up to 
1996, over 17 years post service.  

The veteran submitted a February 2004 private medical opinion 
letter signed by two treating physicians of the J. D. Gaber & 
Associates, P.A., medical group, who had treated him since 
1996.  They opined that while the veteran injured his back in 
1996 and as a result had to undergo a laminectomy in 1997, 
this was an exacerbation of a back disorder that had 
persisted since 1977 when he first injured his back.  
However, these physicians make reference to no medical 
evidence supporting an injury in 1977 or persistence of a 
back disorder from 1977 to 1996.  The Board can only conclude 
that they relied for this medical history on the veteran's 
own statements.  Without supporting medical evidence, an 
opinion regarding the etiology of a disorder can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  Further, "[a]n opinion based upon an 
inaccurate factual premise has no probative value."  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Here, the medical 
opinion of these private physicians cannot be relied upon to 
support a service etiology for a low back disorder, because 
medical evidence, not lay evidence, is required to support 
that determination of medical etiology, and this medical 
opinion is no better than the veteran's assertions, relying 
as they do on the veteran's lay history.  Lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Further, as already concluded, the 
veteran's statements regarding his history are not credible.
The claims folder contains a report of VA examination in 
November 2004.  The VA examiner informed that he had reviewed 
the claims folder, yet concluded that the veteran's low back 
disorder was etiologically related to service both because it 
had its origin in an in-service back injury in 1977 and 
because there was no evidence of post-service back injury.  
The above-noted February 2004 private medical opinion letter 
plainly stated that the veteran had intercurrent back 
injuries in 1996 and 2000 for which he had received treatment 
by those private physicians over that period.  The claims 
folder also contains no documentation of a back injury in 
1977, but rather contains only the veteran's assertions and 
other above-noted supportive lay statements, all 
contemporaneous with his claim, that he had a back injury in 
service in 1977.  Hence, the VA examiner's opinion relies on 
inaccurate factual premises and is of no probative value.  
Reonal.  
The VA examiner attempted to remedy these oversights with an 
addendum opinion in July 2005, in which he asserted that the 
claims folder was again reviewed.  In the addendum opinion, 
the examiner noted the veteran's history of back injuries in 
both 1996 and 2000, but nonetheless concluded that his 
original opinion was still correct, to the effect that the 
veteran suffered an original injury to his back in service in 
1977, with subsequent injuries exacerbating this condition.  
The VA examiner thus concluded that the veteran's current 
back disorder was still etiologically related to his injury 
in service, despite the evidence of intercurrent injuries.  
The Board must reject this addendum opinion as well, since it 
still relies on the medically unsupported factual premise - 
supported only by the lay narratives of the veteran and his 
supportive family and friends - that he injured his low back 
in service and had low back trouble since that time.  Again, 
since that premise of disability in service is not supported 
by medical evidence of disability in service, it cannot serve 
as medical evidence to support a medical opinion, and any 
such unsupported medical statement cannot be given cognizance 
as a medical opinion of service-related etiology to support 
the claim.  Swan; Espiritu; Reonal.  To the extent the 
opinion is related to the cervical or neck portion of the 
"back" it will be discussed further in the REMAND below.  

Hence, the service medical records are the only medical 
evidence cognizably addressing the veteran's period of 
service in this case.  These service medical records show no 
low back injury or low back disability in service, and show 
neither of these upon service separation examination in July 
1978.  

There is, in short, no cognizable evidence of any disorder of 
the low back in service or proximate to service, and no 
cognizable medical evidence causally linking a low back 
disorder to the veteran's period of service.  The 
preponderance of the evidence is against a chronic low back 
injury or disease developing in or being aggravated (becoming 
chronically worse) in service, or of persistence of a low 
back disability from service to the present with continuity 
of symptoms of a low back disability since service.  Hence, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a low back 
disability on a direct basis.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  There is also no medical 
showing of arthritis of the low back within the first post-
service year, so as to support the claim on a first-year-
post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied. 


REMAND

The veteran's service medical records show that he suffered a 
blow to the back of the head in August 1977 and was treated 
for assessed occipital paresthesia.  Possible neurological 
involvement associated with the cervical spine was not then 
addressed.  In September 1977 the veteran reportedly fell 
backwards and struck his neck against a hatch, and he 
thereafter received treatment over a period of approximately 
three weeks.  He was noted to have left cervical pain with 
left occipital and frontal cephalgia.  A suboccipital 
triangle sprain was assessed.  There are no subsequent 
service medical records addressing these injuries or any 
associated ongoing disorder or disability, and the veteran's 
service separation examination in July 1978 is negative for 
any associated disorder or disability.  

There are no post-service records for many years post 
service.  A VA general examination report for non-service-
connected pension purposes in March 1996 notes that the 
veteran suffered a motorcycle accident in March 1984, with 
fracture of the jaw in nine places and fracture of multiple 
teeth, and multiple subsequent surgeries to repair these 
injuries.  However, records of treatment following the 
motorcycle accident are not of record.  The March 1996 
examination report makes no finding of a cervical spine 
disorder, noting only that the neck was supple.  

A December 2001 VA treatment record is notable for the 
veteran's report of having fallen backwards down a fight of 
20 stairs in 1997, injuring both his back and his neck.  

A January 2002 VA record documents treatment for left 
cervical radiculopathy affecting multiple muscle groups.  A 
nerve conduction study was abnormal, indicating mild chronic 
left C6 radiculopathy, as well as left carpal tunnel 
syndrome.  An examiner found the study results consistent 
with the veteran's complaints.  

An undated medical examination - submitted in July 2002 in 
support of a claim for housebound status or need for aid and 
attendance - included an assessment of discogenic disease of 
the cervical spine.

Thus, the medical records within the claims folder include 
evidence of neck and/or cervical injury both in service and 
post service.  A VA examination should be afforded the 
veteran to address the question of etiology of any current 
cervical spine disorder as may be related to service.  
Additionally, records of treatment following the veteran's 
motorcycle injury in 1984, and records of treatment from Dr. 
J. D. Gaber & Associates - who, accordingly to a February 
2004 letter, treated the veteran since 1996 - should be 
obtained and associated with the claims folder.  The veteran 
should also be asked again to inform of any additional 
pertinent evidence, and appropriate efforts should be made to 
obtain any such evidence.  

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
submit any evidence that he has 
pertinent to the remanded claim, and 
inform of any additional treatment, so 
that those records may be obtained and 
associated with the claims folder.  
38 C.F.R. § 3.159.  This should include 
records of treatment following his 
motorcycle injury in 1984, and records 
of treatment following his back injuries 
in 1996 and 2000, inclusive of records 
of his 1997 laminectomy, and records of 
treatment by Dr. J. D. Gaber & 
Associates from 1996 to the present.  He 
should be asked to provide an 
authorization for release of any 
additional private medical records.  All 
records and responses should be 
associated with the claims folder. 

2.  Thereafter, the claims folder and a 
copy of this remand must be provided to 
a VA orthopedic examiner to address the 
nature and etiology of any current 
cervical spine disorder.  The claims 
folder must be provided to the examiner 
for review for the examination.  All 
necessary tests and studies should be 
conducted.  The examiner must consider 
the veteran's history of post-service 
injuries in 1984, 1996, and 2000, as 
well as injuries noted in service 
medical records.  For each current 
cervical spine disorder identified, the 
examiner must answer whether it is at 
least as likely as not that the disorder 
developed in service or is otherwise 
causally related to service.  All 
opinions must be explained in full.  

3.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If any 
determination remains adverse to the 
claimant, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should then be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant 
has been provided complete notice of 
what VA will do and what the claimant 
must do, in furtherance of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


